Title: From Thomas Jefferson to William Short, 1 July 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York July 1. 1790.

A bill has past two readings in the Senate for removing the seat of government immediately to Philadelphia, there to remain ten years, and then to be established permanently in Georgetown. It is to receive it’s third reading to-day, and tho’ it depends on a single  vote, yet I believe we may count surely that it will pass that house. As it originated there, it will then have to pass the lower house, where, however, I believe it is very secure of a majority. I apprehend this news must reach you too late to send my baggage to Philadelphia instead of this place: however, to take the chance of any unexpected delay which may have attended it’s departure, I drop you this line by a vessel sailing this morning to Dunkirk, to pray you (if my baggage is not already embarked, or so engaged for it’s passage as not to admit a change of destination) that you will have it sent to Philadelphia directly. The having to send it from one port to another in the U.S. costs as much nearly as the freight across the Atlantic, besides the custom house difficulties. I think it better to wait an opportunity from thence to Philadelphia, should there not be an immediate one, than that it should make a double voiage. No time to add any thing else, but that all is well. Adieu. Your’s affectionately,

Th: Jefferson

